Citation Nr: 0306241	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-03 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Salt 
Lake City, Utah


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by Fremont County Ambulance, LDS Hospital Life Flight, and 
Gold Cross Ambulance on November 29, 2001.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1965.  
This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the VA Salt Lake City Health Care 
System, the Agency of Original Jurisdiction (AOJ), which 
denied payment for services provided by Fremont County 
Ambulance, LDS Hospital Life Flight, and Gold Cross Ambulance 
on November 29, 2001.


FINDING OF FACT

The veteran's income exceeds the annual maximum VA pension 
rate.


CONCLUSION OF LAW

Payment or reimbursement for services provided by Fremont 
County Ambulance, LDS Hospital Life Flight, and Gold Cross 
Ambulance on November 29, 2001, is not warranted. 38 U.S.C.A. 
§§ 111, 1701, 1703, 1728 (West 1991 & Supp. 2002); 38 C.F.R. 
§17.143 (b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  VA has 
recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA does not apply to every claim.  In Mason 
v. Principi, 16 Vet. App. 129 (2002), the U.S. Court of 
Appeals for Veterans Claims (Court) held that in a case where 
a veteran was not eligible for nonservice-connected pension 
benefits because he did not have the requisite wartime 
service, VCAA was not applicable.  The Court reasoned that in 
such a case, the law as mandated by statute, and not the 
evidence, was dispositive of the veteran's claim.  The Board 
finds that in this case it is the law and not the evidence 
that is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, the VCAA does not apply.  

The record reveals that the veteran, who has no service-
connected disability, was taken by ambulance to Riverton 
Memorial Hospital with chest pains on November 28, 2001.  He 
was transferred to the Salt Lake City VA medical facility on 
November 29, 2001, via three transportation services.  He was 
taken to the local airport by Fremont County Ambulance, flown 
to the Salt Lake Airport by LDS Hospital Life Flight Service, 
and transported from Salt Lake Airport by Gold Cross 
Ambulance.  The AOJ has denied payment for all three of these 
services.  It noted that the veteran's income, $21,039.00, 
exceeded the annual VA pension rate of $12,186.00.  This 
appeal ensued.  

38 C.F.R. § 17.143 provides that, in order to be eligible for 
payment of transportation expenses, certain basic 
requirements must be first met.  Payment may be approved for 
travel performed under 38 C.F.R. § 17.143 subject to the 
several limitations.  One requirement is that the income of a 
person in the veteran's situation must not exceed the maximum 
rate of pension if the veteran were eligible for pension.  
See 38 C.F.R. § 17.143 (b) (2002).  The AOJ informed the 
veteran in its April 2002 statement of the case that the 
Annual pension rate was $12,186.00.  The veteran's reported 
income was $21,039.00

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  The veteran is precluded from being 
paid for the transportation as set forth in 38 C.F.R. § 
17.143 (b), for the transportation on November 29, 2001.  
Although a VA doctor indicated that the veteran's condition 
was severe and warranted transportation, the controlling law 
on this matter is clear and undebatable.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the 







claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

